UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2016 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-35723 BRASILAGRO – COMPANHIA BRASILEIRA DE PROPRIEDADES AGRÍCOLAS (Exact name of Registrant as specified in its charter) BrasilAgro - Brazilian Agricultural Real Estate Company (Translation of Registrant’s name into English) The Federative Republic of Brazil (Jurisdiction of incorporation or organization) Av. Brigadeiro Faria Lima, 1309, 5th floor, São Paulo - SP 01452-002, Brazil (Address of principal executive offices) Gustavo Javier Lopez Chief Administrative Officer and Investor Relations Officer, Tel.: +55 11 3035 5350, Email: ri@brasil-agro.com Av. Brigadeiro Faria Lima, 1309, 5th floor São Paulo - SP 01452-002, Brazil (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered American Depositary Shares, each representing one ordinary share, no par value New York Stock Exchange Ordinary Shares* New York Stock Exchange* * Not for trading, but only in connection with the registration of American Depositary Shares. Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report. Ordinary shares, no par value 58,226,600 BrasilAgro – Companhia Brasileira de Propriedades Agrícolas is an emerging growth company as defined in Section 3(a) of the Securities Exchange Act of 1934. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o (Note: None required for registrant) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP o International Financial Reporting Standards as issued by the International Accounting Standards Board x Other o If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 o Item 18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x TABLE OF CONTENTS Page Part I 1 INTRODUCTION 1 ITEM 1 —IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 3 ITEM 2 —OFFER STATISTICS AND EXPECTED TIMETABLE 3 ITEM 3 —KEY INFORMATION 3 ITEM 4 —INFORMATION ON THE COMPANY 22 ITEM 4A —UNRESOLVED STAFF COMMENTS 38 ITEM 5 —OPERATING AND FINANCIAL REVIEW AND PROSPECTS 38 ITEM 6 —DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 57 ITEM 7 —MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 65 ITEM 8 —FINANCIAL INFORMATION 69 ITEM 9 —THE OFFER AND LISTING 75 ITEM 10 —ADDITIONAL INFORMATION 80 ITEM 11 —QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK ITEM 12 — DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES Part II ITEM 13 —DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES ITEM 14 —MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS ITEM 15 —CONTROLS AND PROCEDURES ITEM 16A—AUDIT COMMITTEE FINANCIAL EXPERT ITEM 16B—CODE OF ETHICS ITEM 16C—PRINCIPAL ACCOUNTANT FEES AND SERVICES ITEM 16D—EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES ITEM 16E—PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS ITEM 16F—CHANGE IN REGISTRANT’S CERTIFYING ACCOUNTANT ITEM 16G—CORPORATE GOVERNANCE ITEM 16H—MINE SAFETY DISCLOSURE Part III ITEM 17 —FINANCIAL STATEMENTS ITEM 18 —FINANCIAL STATEMENTS ITEM 19 —EXHIBITS Table of Contents Part I INTRODUCTION Unless the context otherwise requires, the term “BrasilAgro” refers to BrasilAgro – Companhia Brasileira de Propriedades Agrícolas and its consolidated subsidiaries; and unless indicated otherwise, the terms “ we ,” the “ Company ,” “ our ” or “ us ” refer to BrasilAgro. The term “ Brazil ” refer to The Federative Republic of Brazil. Presentation of Financial Information All references herein to “ real ,” “ Reais ” or “R$” are to the Brazilian real, the official currency of Brazil. All references to “dollars” or “US$” are to U.S. dollars. On June 30, 2016, the end of our last fiscal year, the exchange rate for Reais into U.S. dollars was R$3.2098 to US$1.00, based on the selling rate as reported by the Central Bank of Brazil ( Banco Central do Brasil ), or the Central Bank. On June 30, 2015, the selling rate was R$3.1026 to US$1.00. The selling rate was R$2.2025 to US$1.00 on June 30, 2014, R$2.2156 to US$1.00 on June 30, 2013, and R$2.0213 to US$1.00 on June 30, 2012, in each case, as reported by the Central Bank. The Real /U.S. dollar exchange rate fluctuates widely, and the selling rate on June 30, 2016 may not be indicative of future exchange rates. On September 30, 2016, the selling rate was R$3.2462 to US$1.00, as reported by the Central Bank. See “Item 3—Key Information—Exchange Rates” for information regarding exchange rates for the Real since July 1, 2011. Financial Statements We maintain our books and records in Reais. Our fiscal year is from July 1 of each year to June 30 of the following year. Our consolidated financial statements as of June 30, 2016 and 2015 and for the years ended June 30, 2016, 2015 and 2014 have been audited. We prepare our annual consolidated financial statements in accordance with International Financial Reporting Standards, or IFRS, as issued by the International Accounting Standards Board, or the IASB. Crop Year, Harvest and Planting Season Our agricultural production is based on the crop year, which varies according to each crop. The crop year for sugarcane is from January 1 to December 31 of the same year, and the crop year for grains is from July 1 to June 30 of the following year. We also make reference to the planting season and the harvest season, or harvest period. In Brazil, the planting season for grains is from September to December, and the planting season for sugarcane is from February to May. The harvesting period in Brazil for grains is from February to July, and such period for sugarcane is from April to November. Market Information The market information included herein concerning the Brazilian economy and the domestic and international agriculture industry was obtained from market research, publicly available information and industry publications from established public sources, such as the Brazilian Central Bank, the Brazilian Institute of Geography and Statistics ( Instituto Brasileiro de Geografia e Estatística ), or the IBGE, the Brazilian Food Supply Company ( Companhia Nacional de Abastecimento ), or Conab, a state-owned company, the Brazilian Ministry of Agriculture, Livestock and Food Supply ( Ministério da Agricultura, Pecuária e Abastecimento ), or MAPA, the U.S. Department of Agriculture, or USDA, the U.S. Food and Agriculture Organization, or FAO, the United Nations, and the Organization for Economic Cooperation and Development, or OECD, as well as from other public institutions and independent sources as indicated throughout this Annual Report. We believe that such information is true and accurate as of the date they were made, although we have not independently verified it. 1 Table of Contents Rounding Some percentages and amounts included herein have been rounded for ease of presentation. Accordingly, figures shown as totals in certain tables may not be arithmetic aggregations of the figures that precede them. Emerging Growth Company Status We are an “emerging growth company,” as defined in Section 3(a) of the Securities Exchange Act of 1934, as amended, or the Exchange Act, as modified by the Jumpstart Our Business Startups Act of 2012, or the JOBS Act. As such, we are eligible to take advantage of certain exemptions from various reporting requirements that are applicable to other public companies that are not “emerging growth companies,” including, but not limited to, not being required to comply with the auditor attestation requirements of Section 404 of the Sarbanes-Oxley Act of 2002, or the Sarbanes-Oxley Act, or any Public Company Accounting Oversight Board, or “PCAOB,” rules that, if adopted in the future, would require mandatory audit firm rotation and auditor discussion and analysis and any future audit rule promulgated by the PCAOB (unless the U.S. Securities and Exchange Commission, or the SEC, determines otherwise). We take advantage of the exemption to provide an auditor’s attestation report and may decide to rely on other exemptions in the future, such as compliance with certain PCAOB rules. We do not know if some investors will find our common stock less attractive as a result. The result may be a less active trading market for our common stock and our stock price may be more volatile. We could remain an “emerging growth company” until the earliest of (a) the last day of the first fiscal year in which our annual gross revenues exceed US$1 billion, (b) the last day of our fiscal year following the fifth anniversary of the date of our first sale of our common equity securities pursuant to an effective registration statement under the Securities Act, (c) the date on which we have issued more than US$1 billion in non-convertible debt during the preceding three-year period, or (d) the date that we become a “large accelerated filer” as defined in Rule 12b-2 under the Exchange Act, which would occur if the market value of our common stock that is held by non-affiliates exceeds US$700 million as of the last business day of our most recently completed second fiscal quarter. Forward-Looking Statements This Annual Report on Form 20-F includes statements that constitute forward-looking statements. These statements are based on the beliefs and assumptions of our management and on information available to management at the time such statements were made. Forward-looking statements include, but are not limited to: (a) information concerning possible or assumed future results of our operations, earnings, industry conditions, demand and pricing for our services and other aspects of our business described under “Item 4—Information on the Company,” “Item 5—Operating and Financial Review and Prospects” and “Item 11—Quantitative and Qualitative Disclosures About Market Risk”; and (b) statements that are preceded by, followed by or include the words “believes,” “expects,” “anticipates,” “intends,” “is confident,” “plans,” “estimates,” “may,” “might,” “could,” “will,” “would,” the negatives of such terms or similar expressions. Forward-looking statements are not guarantees of future performance. They involve risks, uncertainties and assumptions. Although we make such statements based on assumptions that we believe to be reasonable, there can be no assurance that actual results will not differ materially from our expectations. Many of the factors that will determine these results are beyond our ability to control or predict. Any of the risk factors described under “Item 3— Key Information—Risk Factors” and those described elsewhere in this Annual Report on Form 20-F or in our other filings with the SEC, among other things, could cause our results to differ from any results or conditions that might be projected, forecasted or estimated by us in any such forward-looking statements. We undertake no obligation to publicly update any forward-looking statement, whether because of new information, future events or otherwise, except as required by applicable law or stock exchange regulation. Investors are cautioned not to put undue reliance on any forward-looking statements. 2 Table of Contents ITEM 1—IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. ITEM 2—OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3—KEY INFORMATION A. Selected Consolidated Financial Data We prepare our annual consolidated financial statements in accordance with IFRS as issued by the IASB. Due to the nature of our business and the harvesting periods in the locations where we operate, our fiscal year ends on June 30 of each year. References in this Annual Report on Form 20-F to a specific fiscal year relate to the fiscal year ended on June 30 of that calendar year, unless indicated otherwise. The selected financial data has been derived from our audited consolidated financial statements as of June 30, 2016, 2015, 2014, 2013 and 2012, and for each of the five years ended June 30, 2016. The information set forth below is qualified by reference to, and should be read in conjunction with, our audited consolidated financial statements and the notes thereto and also “Item 5—Operating and Financial Review and Prospects” included in this Annual Report. Year ended June 30, (R$ thousand, except share and per share information) CONSOLIDATED STATEMENT OF OPERATIONS Net revenue 147,128 174,351 131,314 185,647 146,218 Gain on sale of farms — 193,464 21,845 54,815 12,987 Changes in fair value of biological assets and agricultural products (8,718) 9,788 1,092 2,289 (417) (Impairment) Reversal of impairment of net realizable value of agricultural products after harvest, net 659 (3,038) (2,043) 1,659 (2,663) Cost of sales (134,714) (170,489) (138,535) (170,643) (136,447) Gross profit 4,355 204,076 13,673 73,767 19,678 Selling expenses (2,732) (9,006) (10,239) (14,028) (4,015) General and administrative expenses (28,944) (29,360) (30,378) (29,233) (28,892) Other operating income net 2,812 (3,422) 285 (3,539) 10 Share of loss of a joint venture (511) (4,355) (704) — — Operating (loss) income (25,020) 157,933 (27,363) 26,967 (13,219) Financial income 192,644 122,552 40,051 38,000 38,073 Financial expenses (154,270) (89,914) (41,611) (38,591) (44,299) Financial income (expense) 38,374 32,638 (1,560) (591) (6,226) Profit (loss) before income and social contributiontaxes 13,354 190,571 (28,923) 26,376 (19,445) Income and social contribution taxes (2,782) (9,761) 15,561 2,351 12,845 Profit (loss) for the year 10,572 180,810 (13,362
